Citation Nr: 0923191	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 23, 
2005 for the assignment of a 40 percent disability rating for 
a lumbosacral strain.  

2.  Entitlement to an effective date prior to September 23, 
2005 for the establishment of service connection for a 
sensory defect at the L4-5 and S1 level of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1993 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from November 2004 and December 2005 
rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Atlanta, Georgia that established 
service-connection for sensory defect at the L4-5 and S1 
level of the lumbar spine, and increased the disability 
evaluation assigned for his low back disability 
(recharacterized as degenerative disease of the lumbar spine 
with muscle spasms) to 40 percent.  The Veteran has appealed 
the effective dates assigned for the establishment of service 
connection and the increased evaluation, respectively.  

The Veteran requested and was afforded a Video hearing before 
the undersigned Veterans Law Judge in April 2009 at the RO in 
Atlanta, Georgia.  A written transcript of that hearing was 
prepared and incorporated into the evidence of record.  

The Board received additional evidence from the Veteran in 
April 2009 that has not yet been considered by the RO.  
However, the Veteran waived consideration of this evidence by 
the RO in a written statement received by VA in April 2009.  
As such, appellate review may proceed on this matter. 


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran was entitled to a 40 percent disability rating for a 
low back disability prior to September 23, 2005.  

2.  On September 23, 2005, the RO received a claim for an 
increased evaluation for his service-connected low back 
disability.

3.  Based on evidence collected based on this claim, the RO 
established service connection for sensory defect at the L4-5 
and S1 level of the lumbar spine prior to September 23, 2005.  


CONCLUSIONS OF LAW

1.  An effective date earlier than September 23, 2005 for an 
increased disability rating of 40 percent for the Veteran's 
service-connected low back disability is not warranted.  38 
U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.151(a), 3.400 (2008).  

2.  An effective date earlier than September 23, 2005 for the 
establishment of service connection for a sensory defect at 
the L4-5 and S1 level of the lumbar spine is not warranted.  
38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.151(a), 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the increased rating claim for the low back 
disability, the Board notes that a September 2004 letter from 
the RO sufficiently satisfied the notice requirements set out 
above, along with the February 2007 statement of the case.  
The Board notes that the Veteran had claimed in September 
2005 (the claim that ultimately led to this appeal) that an 
increased rating was warranted for his low back disability.  
But he was not notified that to substantiate this type of 
claim he was to provide evidence of the effect that worsening 
has on his employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, he was not provided 
with the dictates of the appropriate Diagnostic Code.  
However, the Veteran has not appealed the evaluation assigned 
for his low back disability, but rather the effective date 
assigned for the increase, and as such, there is not 
prejudice for the lack of the notice just described.  

Regarding the claim for an earlier effective date for service 
connection for a sensory defect at the L4-5 and S1 level of 
the lumbar spine the, it is noted that this claim arises from 
her disagreement with the original effective dates assigned.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  However, the Veteran was still supplied 
with notice of how VA determines the effective date in a 
March 2007 letter.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in October 2004 and November 2005 and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor her representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Earlier Effective Date for a 40 Percent Rating for a Lumbar 
Spine Disability

The Veteran contends that she is entitled to a 40 percent 
disability rating prior to September 23, 2005 for her 
service-connected lumbar spinal disorder.  In a December 2005 
rating decision, the Veteran's disability rating was 
increased to 40 percent, effective as of September 23, 2005, 
the date VA received the Veteran's claim for an increased 
disability rating.  The Veteran is rated under Diagnostic 
Code 5243 for a lumbosacral strain.  

The Veteran contends that she is entitled to an earlier 
effective date because she was provided with what she feels 
was an inadequate VA examination in October 2004.  
Specifically, the Veteran has asserted that her examination 
was performed by a nurse practitioner who did not have access 
to the Veteran's claims file.  The Veteran also asserted that 
the nurse practitioner failed to report the medical evidence 
to the rating board properly because she was not a doctor.  
The Veteran indicated in an addendum to her February 2007 
appeal to the Board that the nurse failed to provide 
information regarding limitation of motion, muscle spasms, 
right side nerve syndrome, or intervertebral disc syndrome.  
The Veteran also indicated in her April 2009 hearing that she 
believed a higher rating would have been warranted as of 
October 2004 if the examiner had diagnosed the Veteran with 
intervertebral disc syndrome and considered her social 
impairment.  

Essentially, the Veteran is arguing that if the October 2004 
examination had been performed by a doctor, she would have 
been granted a 40 percent disability rating sooner.  At the 
outset, the Board notes that there is no evidence of record 
suggesting that the Veteran is capable of offering a medical 
opinion of her own.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's contention that her proper diagnosis 
as of October 2004 was intervertebral disc syndrome is not 
competent medical evidence of a diagnosis.  

Furthermore, the Veteran's assertion that a 40 percent 
disability evaluation would have been established had her 
October 2004 examination been performed by a doctor, rather 
than a nurse, is speculative in nature.  Her argument is 
also, in essence, that had the correct diagnosis been made 
during the October 2004 VA examination, a higher evaluation 
would have been effective since that time.  This assertion is 
also speculative.  

Finally, despite the Veteran's contentions, the VA examiner 
of October 2004 did provide information regarding range of 
motion.  The examiner noted that the Veteran had flexion to 
90 degrees (with pain at 60 degrees), extension to 30 degrees 
(with pain at 10 degrees), bilateral lateral flexion to 30 
degrees with no pain, left lateral rotation to 20 degrees 
(with pain at 10 degrees), and right lateral rotation to 15 
degrees with pain.  The examiner also provided information 
regarding intervertebral disc syndrome, noting that the 
Veteran did not have intervertebral disc syndrome at this 
time.  The final diagnosis was chronic lumbosacral strain.  

It is significant to point out that the report of the October 
2004 examination does not suggest that the Veteran's low back 
was ankylosed, and as such an evaluation higher than 40 
percent would not be warranted for his low back disability 
under the general rating formula for diseases and injuries of 
the spine.  

The Veteran has argued that the October 2004 examiner did not 
have the medical expertise needed to distinguish between 
intervertebral disc syndrome and a lumbar strain.  The 
Veteran also has argued that the examiner's failure to review 
her claims file played a part in her diagnosis of a strain 
rather than degenerative disc disease.  Here, the mere fact 
that the October 2004 VA examiner was a nurse practitioner 
does not suggest that the examiner was incompetent to provide 
range of motion measurements or other medical findings.  

Furthermore, the Veteran's claims file does not otherwise 
suggest that the Veteran had intervertebral disc syndrome at 
the time of her October 2004 examination.  A November 1998 VA 
examination of the spine diagnosed the Veteran with 
mechanical low back pain after an old sprain.  A magnetic 
resonance image (MRI) taken at this time suggested that the 
Veteran had a normal study of the lumbosacral spine.  There 
is no additional medical evidence of record prior to the 
October 2004 VA examination.  Therefore, it is unclear what 
evidence the Veteran is alleging would have changed the VA 
examiner's mind had the claims file been reviewed by the 
October 2004 VA examiner.  

The bottom line is that intervertebral disc syndrome was not 
diagnosed nor were there any neurologic manifestations 
associated with the low back disability prior to the November 
2005 VA examination.  As such, consideration of a higher 
evaluation under the formula for rating intervertebral disc 
syndrome was not warranted prior to November 2005, and 
certainly not prior to September 2005.

While it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same, the Board 
cannot make its own independent medical determinations.  
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Veteran is 
essentially asking the Board to disregard the medical 
evidence of record and replace the October 2004 medical 
opinion with our own opinion that is wholly unsupported by 
the evidence of record.  The Board is prohibited from taking 
such action.  

As already noted, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In the present case, VA received the Veteran's claim for an 
increased disability rating on September 23, 2005.  The first 
evidence of record suggesting that the Veteran is entitled to 
a 40 percent disability rating for her lumbar spinal disorder 
is the November 2005 VA spinal examination.  According to 
this examination, the Veteran had flexion to 10 degrees and 
extension to 10 degrees.  It was noted that the Veteran had 0 
incapacitating episodes over the prior 12 months.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent disability rating is warranted when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  38 C.F.R. § 4.71a.  Under the Formula for 
Rating Intervertebral Disc Syndrome, a 40 percent rating is 
warranted when there is evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Id.  For evaluative 
purposes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician.  Id at Note (1).  

According to the November 2005 VA examination report, the 
Veteran had flexion limited to 10 degrees due to pain and no 
incapacitating episodes.  As such, a 40 percent disability 
rating was warranted as of November 2005 for limitation of 
motion.  However, the October 2004 VA examination found 
flexion to 60 degrees due to pain with no intervertebral disc 
syndrome or incapacitating episodes in the past 12 months.  
The record contained no medical evidence between these two 
examinations at the time of the RO decision at issue.  As 
such, November 2005 is the first time entitlement to a higher 
disability rating was established.  An effective date prior 
to September 23, 2005 is not warranted.  

The Board notes that VA did receive additional medical 
evidence from the Veteran after the November 2005 VA 
examination dated June 2005.  However, this evidence does not 
suggest that the Veteran was entitled to a disability rating 
of 40 percent for her lumbar spine disability prior to 
November 2005.  According to a June 2005 private X-ray, the 
Veteran had a disc bulge at the L3-L4 level that was slightly 
deforming the ventral sac without spinal stenosis.  The 
diagnosis was mechanical back pain with mild radiculopathy as 
well as a bulging disc at L3-L4.  A June 2005 MRI found no 
spinal stenosis.  There was no diagnosis of intervertebral 
disc syndrome.  VA has received no evidence suggesting that 
the Veteran had forward flexion limited to 30 degrees or less 
prior to November 2005.  

In summary, the medical evidence of record does not 
demonstrate that the Veteran was entitled to a 40 percent 
disability rating for her spinal disorder until November 
2005.  While the Veteran contends that she is entitled to an 
earlier effective date because the October 2004 examination 
did not assign the correct diagnosis, the Board finds this 
assertion to be based on speculation and to be contrary to 
the medical evidence of record.  Therefore, the effective 
date of September 23, 2005, or the date VA received the 
Veteran's increased rating claim, is proper.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an effective date prior to September 23, 2005 for lumbar 
spine disability must be denied.

Earlier Effective Date for the Establishment of Service 
Connection for a Sensory Defect

The Veteran contends that she is entitled to an effective 
date prior to September 23, 2005 for the granting of service 
connection for sensory deficit of L4, L5, and S1 spinal nerve 
root segments.  However, the preponderance of the evidence 
establishes that an earlier effective date is not warranted.  

The Veteran testified in her April 2009 hearing that she 
believed that had the October 2004 VA examination been 
performed by a doctor rather than a nurse practitioner, her 
sensory deficit of L4, L5, and S1 would have been detected.  

However, as noted above, the effective date of an evaluation 
and award of compensation based on an original claim (which 
is what the September 23, 2005, statement from the Veteran 
essentially was with respect this claim) is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Here, as alluded to above, the Veteran was found to have 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement on examination of November 
2005.  She was noted to have sensory deficit of the right 
lateral thigh from the L4 level, sensory deficit of the right 
lateral leg from the L5 level, and sensory deficit of the 
right lateral leg from the S1 level.  The Veteran's diagnosis 
of "lumbosacral strain" was changed to degenerative disease 
of the lumbar spine with muscle spasms and intervertebral 
disc syndrome involving L4, L5, and S1 spinal nerve root 
segments.  

In any event, based on the above evidence, the Board 
concludes that the Veteran is not entitled to an effective 
date prior to September 23, 2005, for the grant of service 
connection.  This is the date of the claim, which arguably 
actually precedes the date entitlement arose.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an effective date prior to September 23, 2005 for the 
granting of service connection for sensory deficit of L4, L5, 
and S1 spinal nerve root segments must be denied.  


ORDER

Entitlement to an effective date prior to September 23, 2005 
for the assignment of a 40 percent disability rating for 
lumbar spinal disability is denied.  

Entitlement to an effective date prior to September 23, 2005 
for the establishment of service connection for a sensory 
defect at the L4-5 and S1 level of the lumbar spine is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


